Citation Nr: 0728027	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  00-06 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for onychomycosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating action of the Regional 
Office (RO) that effectuated a July 1998 Board decision that 
granted service connection for onychomycosis of the toenails.  
The September 1998 rating decision assigned a noncompensable 
evaluation for this disability, effective March 1993.  The 
veteran disagreed with the assigned rating.  Based on the 
receipt of additional evidence, the RO, by rating action 
dated in May 1999, assigned a 10 percent evaluation for 
onychomycosis, effective March 1993.  

By decision dated in July 2002, the Board denied the 
veteran's claim for a rating in excess of 10 percent for 
onychomycosis.  The veteran appealed this determination to 
the United States Court of Appeals for Veterans Claims 
(Court), which, by Order dated May 2004, vacated the Board's 
decision.  In June 2004, the Secretary filed a motion for 
reconsideration or a panel decision.  In an April 2007 
decision, the Court vacated that part of the Board's July 
2002 determination that denied a higher rating for 
onychomycosis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran appeared at a hearing at 
the RO before a Veterans Law Judge in April 2002.  By letter 
dated in July 2007, the Board informed the veteran that the 
Veterans Law Judge who had conducted that hearing was not 
longer an employee of the Board.  He was asked to clarify 
whether he wanted another hearing before a Veterans Law 
Judge.  He responded in the affirmative.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge 
sitting at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



